Citation Nr: 1629750	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, to include lumbar strain and contusion of the iliosacral region.

2.  Entitlement to service connection for a back disorder, to include lumbar strain and contusion of the iliosacral region.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  

As an initial matter, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In the Clemons case, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  With regard to the claim for service connection for a back disorder, the initial adjudication was predicated on only one in-service injury with a diagnosis of thoracolumbar strain, when, in fact, the Veteran had another back injury as a result of being hit by a mortar diagnosed as a contusion of the iliosacral region secondary to mortar hit.  As such, pursuant to Clemons, the Board has expanded the issue as noted above.  

The reopened claim service connection for a back disorder, to include lumbar strain and contusion of iliosacral region, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  A December 2006 rating decision denied a claim for service connection for back pain.  The Veteran did not appeal that decision and it became final.

2.  The additional evidence presented since the December 2006 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied a claim for service connection for back pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence to reopen a claim of service connection for a back disorder to include lumbar strain and contusion of the iliosacral region, has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in September 2012 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for back pain.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim in October 2012.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for back pain in August 2006.  A December 2006 rating decision denied the claim on the bases there was no evidence of a chronic disability or permanent residuals subject to service connection, and the Veteran failed to report for the scheduled VA examination.  The Veteran did not timely appeal the December 2006 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2014).  Service connection for a back disorder, to include lumbar strain and contusion of iliosacral region, may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  
At the time of the December 2006 rating decision that denied service connection for back pain, there were no statements from the Veteran regarding the in-service injury and although the Veteran was scheduled for a VA examination she failed to report.  

The Board finds that the Veteran has submitted new and material evidence since the last final decision in December 2006.  The newly submitted evidence includes a May 2009 statement from the Veteran in which she reports that her back pain started after being hit in the back by a mortar.  The Veteran's service treatment records (STR's) show complaints for back pain on two occasions.  A February 2010 note reflects that the Veteran reported falling off a shelter in the field resulting in a diagnosis of thoracolumbar strain.  A December 2014 note reflects that the Veteran was hit by a mortar resulting in a diagnosis of contusion of the iliosacral region secondary to mortar hit.  

The Board finds that the May 2009 statement from the Veteran is new in that it was not of record at the time of the previous denial.  It is material in that it speaks directly to the Veteran's claim of service connection for a back disorder due to an in-service injury.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a back disability, to include lumbar strain and contusion of the iliosacral region, is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993). 



ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a back disorder, to include lumbar strain and contusion of the iliosacral region, is reopened.  To that extent only, the claim is allowed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran submitted new evidence that indicates her back pain began in service shortly after being hit in the back by a mortar.  Her STR's show two complaints of back pain.  In February 2004, the Veteran fell off of a shelter and was diagnosed with thoracolumbar strain and put on a 7 day profile.  In December 2004 the Veteran sought treatment after being hit in the back by a mortar resulting in an assessment of contusion of the iliosacral region secondary to mortar hit and a 7 day profile.  

An October 2012 VA back examination reflects that the Veteran reported her lower back pain began in service, and the Veteran denied any injury or trauma to her back prior to military service, and did not seek treatment for the pain after service.  The examiner acknowledged the Veteran's lumbar strain and opined that it was less likely than not incurred in or caused by the lumbar strain in service.  The rationale provided was that the Veteran was only evaluated once in service, given minor treatment, and, was able to return to normal duty.  The examiner also noted that the Veteran reported she injured her lower back post-service around 2010 and was treated by a chiropractor.  Lastly, the examiner stated that muscle strains are multifactorial and caused by or exacerbated by age, time, poor posture, lack of exercise, trauma/injury, and heavy physical or repeated inadequate lifting.

Unfortunately, the Board finds the October 2012 VA opinion report inadequate for rating purposes.  First, the examiner stated the Veteran was only evaluated once in-service for back pain, given minor treatment and was able to return to duty.  A review of the records shows the Veteran was treated on 2 separate occasions, given a separate diagnosis, and put on a 7 day profile after each incident.  Additionally, the examiner noted the post-service low back injury; however, those treatment records have not been associated with the claims file and therefore have not been subject to review.  Lastly, the examiner provided a number of causes/exacerbations of muscle strains but did not specifically comment on which, if any of them, were related to the Veteran's current back condition.  

As it is still unclear whether the Veteran has a current back disability that is related to in-service injury, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of any current back disability.  Additionally, as the Veteran reported a post-service low back injury, an attempt should be made to obtain and associate those records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names of all private or VA providers of medical care that she received for any lumbar spine disorder, to specifically include treatment received in approximately 2010 following a low back injury.  After obtaining any necessary consent, the AOJ should contact any identified medical care providers, and request copies, for association with the claims folder, of any and all records of treatment, to include records pertinent to the most recent medical treatment received.  

2.  After completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any diagnosed low back disorder.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  Any necessary tests or studies should be conducted, to include x-rays.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder is of service onset or otherwise related to or was caused by the Veteran's active duty, to include the  February 2004 thoracolumbar strain and December 2004 contusion of the iliosacral region secondary to being hit by a mortar.

For the purposes of this opinion, the examiner should take into account and discuss the Veteran's reports of back pain that began after she fell off of a shelter and after being hit in the back by a mortar, as well as her reports that she continues to have back pain while bending over or doing household chores.  

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and she should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


